Per Curiam.

The judgment recovered herein is very reasonable in amount and should be affirmed. We think the exceptions taken to the judge’s charge are not of sufficient importance to justify a reversal. We must assume that the jury only allowed plaintiff, in their verdict, for such sums of money actually expended by him. He having failed to show that he paid a substitute while sick, of course the jury made him no allowance on that account. The judge’s charge upon that point simply instructed them to repay him for any sum so expended if he spent any in that way. This was not error, and, we think, in no wise affected the verdict of the jury.
Judgment affirmed, with costs.
O’Dwyer, J., concurs.